JenkinS, P. J.
1. “In the trial of a case brought by a servant against a master to recover damages for personal injuries received by the servant in the use of defective machinery furnished by the master, it was error to charge, in effect, that the master was liable for the injuries so received if he was negligent in failing to provide machinery reasonably safe for the work, or to keep the machinery in proper repair, and that if .the master had been negligent in either of these particulars, and the servant was injured in consequence of that negligence, the master would be liable, without instructing the jury in the same connection, either literally or in substance, that before the servant could recover for such injuries, it must appear that he did not know and had not equal means with the master of knowing such fact, and by the exercise of ordinary care could not have known thereof.” Manchester Manufacturing Co. v. Polk, 115 Ga. 543 (3) (41 S. E. 1015). The following charge was erroneous because of its practical incompleteness in the respects pointed out in the foregoing quotation: “It was the duty of the [master] in this case, to exercise ordinary care for the safety of those in its service in providing them with machinery and appliances reasonably safe and suitable for their use; and where the servant is injured through a defect existing in the machinery *748or appliances, which was known to the master, or ought to have been known to him, and which was unknown to the servant, the master might be liable for the injury.” Moreover, for the same reason, the following charge was also erroneous: “I charge you further, that the master is bound to exercise ordinary care for the safety of those in his service, in providing them with machinery, and a reasonably safe and suitable place for their use, and where there is a defect in such machinery, which was known to the master, or ought to have been known to him in the exercise of ordinary care, and which was unknown to the servant, and the servant is injured thereby, the master is liable for the injury.” The error of omission in both instances was in failing to charge with reference to the servant’s equal means with the master of knowing of defects, and that the servant was required to use ordinary care in discovering defects. McDonnell v. Central of Ga. Ry. Co., 118 Ga. 86 (44 S. E. 840); Brush Electric &c. Co. v. Wells, 103 Ga. 512 (1) (30 S. E. 533); McDaniel v. Acme Brewing Co., 113 Ga. 80 (1) (38 S. E. 404); Kilgo v. Rome Soil &c. Co., 16 Ga. App. 737 (4) (86 S. E. 82); Wing v. Savannah Guano Co., 17 Ga. App. 534 (1) (87 S. E. 827). The rule applies in cases where the servant is injured in executing the command of his master, even though the command is accompanied by an assurance of safety. Central of Ga. Ry. Co. v. Lindsey, 28 Ga. App. 198 (110 S. E. 636).
2. The charge relative to the measure of damages .is substantially the same as that excepted to in' Furney v. Tower, ante, 739, and the exceptions taken to it are practically • the same. It was defective for the reasons assigned in the 6th and 7th divisions of the decision in that case.
3. The remaining exceptions taken to the charge relate to matters not likely to occur on another trial, and need not be considered.

Judgment reversed.


Stephens and Bell, JJ., concur.